FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 10, 2021

                                       No. 04-21-00469-CR

                                   Ruben TALAMANTEZ, Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 20-05-0135-CRA
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER

         The clerk’s record, which was filed in this appeal on October 28, 2021, does not contain a
trial court’s certification of the defendant’s right of appeal, pursuant to Texas Rule of Appellate
Procedure 25.2(d). It is therefore ORDERED that appellant’s attorney provide the trial court
clerk with a signed trial court certification of the defendant’s right to appeal within twenty days
from the date of this order. It is further ORDERED that the trial court cause the trial court clerk
to file a supplemental clerk’s record containing a trial court certification within ten days from the
date the trial court clerk receives the signed trial court certification of the defendant’s right to
appeal. All other appellate deadlines are SUSPENDED pending our resolution of the
certification issue.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court